DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1-5, 10-12, 15-19, 29-31 and 43-46 have been amended. 
		Claims: 6-9, 13-14 and 20-23 have not been amended. 
		Claims: 24-28, 32-42 and 47-56 have been cancelled. 

	EXAMINERS NOTE:
	The examiner would like to note that Applicant’s amendments filed on 08/25/21 have changed the scope of the claims and thus a new grounds of rejection are presented.


Response to Arguments
Applicant’s arguments filed 08/25/21 with regards to claims 1-23, 29-31 and 43-46 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that the cited portions of Niu do not disclose at least “performing a cell reselection procedure based on the channel load for the one or more cells and threshold information received from a cell, of the one or more cells, on which the UE is camping, wherein the cell reselection procedure is at least one of an intra-frequency cell reselection, an inter-frequency cell reselection, or an inter-radio access technology (inter-RAT) cell reselection” as recited in claim 1 as amended and similar independent claims 15, 29, and 43 and therefore independent claims 1, 15, 29 and 43 and the claims that depend thereon are patentable over the cited sections of the applied references whether taken alone or in any reasonable combination (See Pages 12-13 of Applicant’s Arguments filed on 08/25/21).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  While the examiner agrees that the Niu reference fails to explicitly disclose that the UE receives the threshold information from a cell on which the UE is camping as the citations only disclose receiving threshold information in system information without disclosing as to whether the system information is received via the cell on which the UE is camping on or from a neighboring adjacent cell and therefore fails to disclose “threshold information received from a cell, of the one or more cells, on which the UE is camping”, contrary to the applicant’s arguments, the teachings of Niu does disclose the applicant’s other argued limitations of “performing a cell reselection procedure based on the channel load for the one or more cells and threshold information received from a cell, of the one or more cells, wherein the cell reselection procedure is at least one of an intra-frequency cell reselection, an inter-frequency cell reselection, or an inter-radio access technology (inter-RAT) cell reselection” as will be apparent in the following explanations provided below. 


	
[0041] For the unlicensed spectrum, due to relatively more unreliable communication when compared with the licensed spectrum, it may be desirable to have a UE select a more stable cell when compared with cell selection in the licensed spectrum. Accordingly, the UE may seek out a suitable cell with high cell quality and less load.



[0042] In certain embodiments, a deployment scenario may expose the UE to different kinds of spectrum (e.g., the unlicensed and licensed spectrum). Therefore, the UE may perform the intra-frequency cell reselection and inter-frequency cell reselection on the unlicensed spectrum, but also perform the inter-frequency cell reselection on the licensed spectrum. In addition, the reselection priority for the licensed spectrum may be higher than the reselection priority of the unlicensed spectrum. Furthermore, in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used.



[0045] As used herein, S.sub.R may specify the RSSI threshold for inter-frequency and inter-RAT measurements on the unlicensed spectrum. S.sub.R may be configured in system information and/or a dedicated RRC message. For example, S.sub.R can be contained in the information relevant for inter-frequency cell re-selection or idle mode mobility control. Also, S.sub.CO may specify the channel occupancy threshold for inter-frequency and inter-RAT measurements on the unlicensed spectrum. S.sub.CO is configured in system information and/or a dedicated RRC message. For example, S.sub.CO can be contained in the information relevant for inter-frequency cell re-selection or idle mode mobility control.


[0030] In a first exemplary embodiment, a UE may be in an idle or inactive state (e.g., RRC_IDLE or RRC_inactive). In the idle or inactive state, the UE may measure RSSI and channel occupancy per frequency from reference signals received from a BS. Also, a RSSI measurement timing configuration (RMTC) may be broadcast in system information from the BS. For example, the RMTC may be broadcast as part of system information. The system information may encompass both intra-frequency and inter-frequency information, including a period, subframeoffset (e.g., start time), measduration (e.g., a duration of time within which a UE may perform measurements). The UE may measure the RSSI and channel occupancy per frequency according to the RMTC.

[0054] In some embodiments, as part of inter-frequency or inter-RAT cell reselection criteria on a unlicensed spectrum or on licensed spectrum, cell reselection to a cell on a higher priority frequency than the serving frequency is performed if the cell on the higher priority RAT/frequency fulfils a particular reselection condition. In certain embodiments, the re-selection condition is satisfied when: Squal>Thresh.sub.X,HighQ and Srssi<Thresh.sub.x,HighR and S.sub.channelOccupancy<Thresh.sub.x,HighCO during a time interval. Thresh.sub.X,HighQ specifies the Squal threshold (in dB) used by the UE when reselecting towards a higher priority RAT/frequency cell than the current serving frequency cell. Also, Thresh.sub.x,HighR specifies the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT/frequency cell than the current serving frequency cell. Thresh.sub.x,HighR may be configured in system information and/or a dedicated RRC message. For example, Thresh.sub.x,HighR can be contained in the information relevant for inter-frequency cell re-selection or idle mode mobility control. Furthermore, Thresh.sub.x,HighCO specifies the channel occupancy threshold in the frequency used by the UE when reselecting towards a higher priority RAT/frequency than the current serving frequency. Thresh.sub.x,HighCO can be configured in system information and/or a dedicated RRC message. For example, Thresh.sub.x,HighCO can be contained in the information relevant for inter-frequency cell re-selection or idle mode mobility control.

	As can be seen from the highlighted portions of Niu seen above, Niu, [0041]-[0042] discloses for unlicensed spectrum, due to relatively more unreliable communication when compared with the licensed spectrum, it may be desirable to have a UE select a more stable cell and accordingly the UE may seek out a suitable cell with high cell quality and less load (i.e. reads on performing a cell reselection procedure based on the channel load for the one or more cells) and discloses a deployment scenario may expose the UE to different kinds of spectrum such as the unlicensed and (i.e. reads on intra-frequency cell reselection) and inter-frequency cell reselection (i.e. reads on inter-frequency cell reselection) on the unlicensed spectrum but also perform and in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used and Niu, [0045] discloses the RSSI threshold may be configured in system information and the channel occupancy threshold may be configured in system information (i.e. indicates obviousness of threshold information received from a cell, of the one or more cells) and Niu, [0030] discloses the RMTC may be broadcast as part of system information and the system information may encompass both intra-frequency and inter-frequency information (i.e. indicates obviousness of threshold information received from a cell, of the one or more cells), including a period such as a duration of time within which a UE may perform measurements and the UE may measure the RSSI and channel occupancy per frequency according to the RMTC and Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection (i.e. reads on inter-RAT reselection) criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information which clearly indicates to one of ordinary skill in the art to render obvious as to reading on the applicant’s argued limitations of “performing a cell reselection procedure based on the channel load for the one or more cells and threshold information received from a cell, of the one or more cells, wherein the cell reselection procedure is at least one of an intra-frequency cell reselection, an inter-frequency cell reselection, or an inter-radio access technology (inter-RAT) cell reselection”. 
	
In addition, the missing aspects of Niu directed towards the limitations of “threshold information received from a cell, of the one or more cells, on which the UE is camping”, are clearly taught and rendered obvious by the teachings of newly cited prior art Pao as indicated in the new grounds of rejection as provided below.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1, 6-9, 11-12, 15, 20-23, 29 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIU et al. (US Patent Publication 2021/0084583 herein after referenced as Niu) in view of Pao et al. (US Patent Publication 2016/0127969 herein after referenced as Pao).

Regarding claim 1 and claim 15 and claim 29 and claim 43, Niu discloses:
A method of wireless communication performed by an apparatus of a user equipment (UE), comprising: and An apparatus of a user equipment (UE) for wireless communication, comprising: a processing system configured to: and A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: and An apparatus for wireless communication, comprising: means for identifying a channel load for one or more cells operating in unlicensed spectrum; (Niu, [0042]-[0043] discloses a deployment scenario may expose the UE to different kinds of spectrum such as the unlicensed and licensed spectrum and the UE may perform the intra-cell frequency cell reselection and inter-frequency cell reselection on the unlicensed spectrum (i.e. reads on unlicensed spectrum) but also perform and in order to evaluate the load (i.e. reads on identifying a channel load) and stability at a communication frequency, a measurement RSSI and channel occupancy can be used and discloses a UE may apply the following rules when assessing inter-frequency or inter-radio access technology RAT frequency communication on the unlicensed spectrum and these rules may instruct a UE to perform measurements such as assessments on higher priority inter-frequency communications or inter-RAT frequency communication with a reselection priority higher than the reselection priority of the current frequency communication and these communications may refer to specific cells for communication at particular frequencies (i.e. indicates obviousness that the frequencies corresponds to cells); Niu, [0068]-[0069] discloses a UE may rank neighboring intra-frequency and inter-frequency cells and select the cell of the highest rank and compared to assessments at the licensed spectrum, load and stability may be considered in assessments of the unlicensed spectrum and discloses a cell ranking or BS ranking criterion for the serving cell and neighboring cells on an unlicensed spectrum is defined and the BSes or nodes can raise or reduce the cell selection threshold according to successful preemption probability of an associated load; Niu, [0071] discloses base station suitability assessments may take LBT failures into consideration to decrease a priority of cell reselection and a UE may decrease a reselection priority of the cell for which LBT failures have occurred for the UE;  Niu, Fig. 2 & [0019] discloses the UE includes a UE such as a user equipment transceiver module, memory module and processor being coupled and interconnected with one another as necessary via a data communication bus).
and means for performing a cell reselection procedure based on the channel load for the one or more cells (Niu, [0041]-[0042] discloses for unlicensed spectrum, due to relatively more unreliable communication when compared with the licensed spectrum, it may be desirable to have a UE select a more stable cell and accordingly the UE may seek out a suitable cell with high cell quality and less load (i.e. reads on performing a cell reselection procedure based on the channel load for the one or more cells) and discloses a deployment scenario may expose the UE to different kinds of spectrum such as the unlicensed and licensed spectrum and the UE may perform the intra-cell frequency cell reselection (i.e. reads on intra-frequency cell reselection) and inter-frequency cell reselection (i.e. reads on inter-frequency cell reselection) on the unlicensed spectrum but also perform and in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used).
and threshold information received from a cell, of the one or more cells, (Niu, [0045] discloses the RSSI threshold may be configured in system information and the channel occupancy threshold may be configured in system information (i.e. indicates obviousness of threshold information received from a cell, of the one or more cells); Niu, [0030] discloses the RMTC may be broadcast as part of system information and the system information may encompass both intra-frequency and inter-frequency information (i.e. indicates obviousness of threshold information received from a cell, of the one or more cells), including a period such as a duration of time within which a UE may perform measurements and the UE may measure the RSSI and channel occupancy per frequency according to the RMTC).
at least one of an intra-frequency cell reselection, an inter-frequency cell reselection, or an inter-radio access technology (inter-RAT) cell reselection (Niu, [0042] discloses a deployment scenario may expose the UE to different kinds of spectrum such as the unlicensed and licensed spectrum and the UE may perform the intra-cell frequency cell reselection (i.e. reads on intra-frequency cell reselection) and inter-frequency cell reselection (i.e. reads on inter-frequency cell reselection) on the unlicensed spectrum but also perform and in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used; Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection (i.e. reads on inter-RAT reselection) criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information).
Niu discloses performing cell reselection based on thresholds received via system information but fails to explicitly disclose as to whether the thresholds are received via the cell on which the UE is camping on or from neighboring cells and therefore fails to disclose “threshold information received from a cell, of the one or more cells, on which the UE is camping”.
In a related field of endeavor, Pao discloses:
performing a cell reselection procedure based on the channel load for the one or more cells and threshold information received from a cell, of the one or more cells, on which the UE is camping (Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c (i.e. indicates obviousness of threshold information received from a cell, of the one or more cells, on which the UE is camping) and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold (i.e. reads on threshold information) corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, Fig. 7 & [0077] discloses a process 70 (i.e. reads on cell reselection procedure) which is utilized in the communication device to handle cell reselection; Pao, [0082]-[0085] discloses receive a first cell reselection information message broadcasted from the cell 100c, wherein the cell reselection information includes a neighboring cell list and at least one cell reselection threshold and discloses checking whether the at least one cell reselection rule is satisfied and discloses ranking the cells and discloses selecting one of the cells to camp on according to the rule ranking such that cell reselection to the chosen cell with a highest rule priority in the rule ranking can be performed; Pao, [0038] discloses the communication device UE camping on a serving cell such as cell 100c may receive the first cell reselection configuration message from the cell 100c).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu to 
Regarding claim 6 and claim 20, Niu in view of Pao discloses:
(Niu, [0068]-[0069] discloses a UE may rank neighboring intra-frequency and inter-frequency cells and select the cell of the highest rank and compared to assessments at the licensed spectrum, load and stability may be considered in assessments of the unlicensed spectrum and discloses a cell ranking or BS ranking criterion for the serving cell and neighboring cells on an unlicensed spectrum is defined and the BSes or nodes can raise or reduce the cell selection threshold according to successful preemption probability of an associated load; Niu, [0071] discloses base station suitability assessments may take LBT failures into consideration to decrease a priority of cell reselection and a UE may decrease a reselection priority of the cell for which LBT failures have occurred for the UE).
Regarding claim 7 and claim 21, Niu in view of Pao discloses:
The method of claim 6 and The apparatus of claim 20, wherein the ranking is based on the channel load (Niu, [0068]-[0069] discloses a UE may rank neighboring intra-frequency and inter-frequency cells and select the cell of the highest rank and compared to assessments at the licensed spectrum, load and stability may be considered in assessments of the unlicensed spectrum and discloses a cell ranking or BS ranking criterion for the serving cell and neighboring cells on an unlicensed spectrum is defined and the BSes or nodes can raise or reduce the cell selection threshold according to successful preemption probability of an associated load; Niu, [0071] discloses base station suitability assessments may take LBT failures into consideration to decrease a priority of cell reselection and a UE may decrease a reselection priority of the cell for which LBT failures have occurred for the UE; Niu, [0041] discloses for unlicensed spectrum, due to relatively more unreliable communication when compared with the licensed spectrum, it may be desirable to have a UE select a more stable cell and accordingly the UE may seek out a suitable cell with high cell quality and less load).
Regarding claim 8 and claim 22, Niu in view of Pao discloses:
The method of claim 6, further comprising: The apparatus of claim 20, wherein the processing system is further configured to: selecting a particular cell, of the one or more cells, with a highest ranking based on whether the channel load for the particular cell satisfies a threshold received from the particular cell (Niu, [0068]-[0069] discloses a UE may rank neighboring intra-frequency and inter-frequency cells and select the cell of the highest rank and compared to assessments at the licensed spectrum, load and stability may be considered in assessments of the unlicensed spectrum and discloses a cell ranking or BS ranking criterion for the serving cell and neighboring cells on an unlicensed spectrum is defined and the BSes or nodes can raise or reduce the cell selection threshold according to successful preemption probability of an associated load; Niu, [0071] discloses base station suitability assessments may take LBT failures into consideration to decrease a priority of cell reselection and a UE may decrease a reselection priority of the cell for which LBT failures have occurred for the UE; Niu, [0041] discloses for unlicensed spectrum, due to relatively more unreliable communication when compared with the licensed spectrum, it may be desirable to have a UE select a more stable cell and accordingly the UE may seek out a suitable cell with high cell quality and less load; Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information).
Regarding claim 9 and claim 23, Niu in view of Pao discloses:
The method of claim 1, further comprising: and The apparatus of claim 15, wherein the processing system is further configured to: selecting a particular cell, of the one or more cells, for the cell reselection procedure based on a camping criterion for the channel load (Niu, [0068]-[0069] discloses a UE may rank neighboring intra-frequency and inter-frequency cells and select the cell of the highest rank and compared to assessments at the licensed spectrum, load and stability may be considered in assessments of the unlicensed spectrum and discloses a cell ranking or BS ranking criterion for the serving cell and neighboring cells on an unlicensed spectrum is defined and the BSes or nodes can raise or reduce the cell selection threshold according to successful preemption probability of an associated load; Niu, [0071] discloses base station suitability assessments may take LBT failures into consideration to decrease a priority of cell reselection and a UE may decrease a reselection priority of the cell for which LBT failures have occurred for the UE; Niu, [0041] discloses for unlicensed spectrum, due to relatively more unreliable communication when compared with the licensed spectrum, it may be desirable to have a UE select a more stable cell and accordingly the UE may seek out a suitable cell with high cell quality and less load; Niu, [0042] discloses in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used; Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information).
Regarding claim 11, Niu in view of Pao discloses:
The method of claim 1, further comprising: selecting a higher priority frequency than a current frequency for the cell reselection procedure based on whether the channel load for the higher priority frequency satisfies a threshold, identified in the threshold information, during a reselection time period during which the threshold is received by the UE as a broadcast from a serving cell and based on the channel load for the current frequency or a current cell (Niu, [0042] discloses in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used; Niu, [0045] discloses the RSSI threshold may be configured in system information and the channel occupancy threshold may be configured in system information; Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information; Niu, [0030] discloses the RMTC may be broadcast as part of system information and the system information may encompass both intra-frequency and inter-frequency information, including a period such as a duration of time within which a UE may perform measurements and the UE may measure the RSSI and channel occupancy per frequency according to the RMTC; Niu, [0033]-[0034] discloses RSSI can be introduced in the cell selection criterion and a maximum signal strength indication in the frequency can be configured in system information and discloses channel occupancy can be introduced in the cell selection criterion and a maximum channel occupancy rate can be configured in system information).
Regarding claim 12, Niu in view of Pao discloses:
The method of claim 1, further comprising: selecting a lower priority frequency than a current frequency for the cell reselection procedure based on whether the channel load for the lower priority frequency satisfies a threshold, identified in the threshold information, and an availability of one or more other frequencies and based on the channel load for the current frequency or a current cell (Niu, [0042] discloses in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used; Niu, [0065] discloses the lower priority reselection criteria may be satisfied when a serving cell fulfils Srxlev<Thresh.sub.Serving,LowP and Srssi>Thresh.sub.Serving,R and S.sub.channelOccupancy >Thresh.sub.Serving,CO and a cell of a lower priority frequency fulfils Srxlev>Thresh.sub.X,LowP and Srssi<Thresh.sub.X,LowR and S.sub.channelOccupancy<Thresh.sub.X,LowCO during a time interval. Thresh.sub.X,LowP specifies the Srxlev threshold (in dB) used by the UE when reselecting towards a lower priority RAT/frequency than the current serving frequency).


Claim 2-4, 10, 14, 16-18, 30-31 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIU et al. (US Patent Publication 2021/0084583 herein after referenced as Niu) in view of Pao et al. (US Patent Publication 2016/0127969 herein after referenced as Pao) and further in view of Deenoo et al. (US Patent Publication 2020/0052803 herein after referenced as Deenoo).  

Regarding claim 2 and claim 16 and claim 30 and claim 44, Niu in view of Pao discloses:
The method of claim 1, wherein performing the cell reselection procedure comprises: and The apparatus of claim 15, wherein the processing system is configured to: and The non-transitory computer-readable medium of claim 29, wherein the one or more instructions, that cause the one or more processors to perform the cell reselection procedure, cause the one or more processors to: and The apparatus of claim 43, wherein the means for performing the cell reselection procedure comprises: performing the cell reselection procedure based on whether a received signal level satisfies a threshold, identified in the threshold information, for performing (Niu, [0045]-[0046] discloses Sr may specify the RSSI threshold for inter-frequency and inter-RAT measurement on unlicensed spectrum and Sco may specify the channel occupancy threshold for inter-frequency and inter-RAT measurements on unlicensed spectrum and discloses these rules may dictate that a UE may choose not to perform measurements of inter-frequencies or inter-RAT frequency cells that fulfills the following relationship of Squal > Snonintrasearchq and Srssi < Sr and otherwise the UE may perform measurements of inter-frequencies or inter-RAT frequency cells).
Niu in view of Pao discloses a UE performing measurements for inter-frequency cell and inter-RAT when a signal strength satisfies a threshold as well as disclosing performing intra-frequency cell measurement but fails to explicitly disclose the triggering condition of when the UE performs the intra-frequency cell measurement and therefore fails to disclose “performing the cell reselection procedure based on whether a received signal level satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements.”
In a related field of endeavor, Deenoo discloses:
performing the cell reselection procedure based on whether a received signal level satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements (Deenoo, [0257] discloses rules for intra-frequency neighbor measurements may be determined and provided and the WTRU may be configured to perform intra-frequency neighbor measurements during IDLE and/or INACTIVE states based on the channel occupancy or channel availability measurement associated with the serving cell for example, the WTRU may be configured to start intra-frequency neighbor measurements when the channel occupancy of the serving cell is higher than a preconfigured threshold or when the channel availability of the serving cell is below a preconfigured threshold and the WTRU may not be required to perform intra-frequency neighbor measurements when the signal strength and/or signal quality of the serving cell is above a threshold, the channel occupancy of the serving cell is below a threshold, and/or the channel availability of the serving cell is above a threshold; Deenoo, [0265] discloses rules for intra-frequency cell reselection based on channel occupancy/availability may be provided and the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy or channel availability measurement; Deenoo, [0262] discloses the WTRU may be configured to consider a cell on a higher frequency for cell reselection when the channel occupancy state of the cell is medium or low; Deenoo, [0253]-[0254] discloses the channel occupancy criteria may be evaluated in terms of the interference load and discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the highest signal strength and quality; Deenoo, [0206] discloses the channel occupancy may be a function of historical LBT failures and/or successes and may be a ratio of the number of LBT failures to LBT attempts and the LBT failures may be counted when performing UL transmissions; Deenoo, [0175] discloses the cell strength of the serving cell may be at least one of a serving cell link quality and the load threshold for the serving cell may be a serving channel occupancy threshold and may be number of failed listen before talk LBT procedures associated with the serving cell).


The method of claim 1, wherein performing the cell reselection procedure comprises: and The apparatus of claim 15, wherein the processing system is configured to: and The non-transitory computer-readable medium of claim 29, wherein the one or more instructions, that cause the one or more processors to perform the cell reselection procedure, cause the one or more processors to: and The apparatus of claim 43, wherein the means for performing the cell reselection procedure comprises: performing the cell reselection procedure based on whether a cell selection quality value satisfies a threshold, identified in the threshold information, for performing (Niu, [0045]-[0046] discloses Sr may specify the RSSI threshold for inter-frequency and inter-RAT measurement on unlicensed spectrum and Sco may specify the channel occupancy threshold for inter-frequency and inter-RAT measurements on unlicensed spectrum and discloses these rules may dictate that a UE may choose not to perform measurements of inter-frequencies or inter-RAT frequency cells that fulfills the following relationship of Squal > Snonintrasearchq and Srssi < Sr and otherwise the UE may perform measurements of inter-frequencies or inter-RAT frequency cells).
Niu in view of Pao discloses a UE performing measurements for inter-frequency cell and inter-RAT when a signal strength satisfies a threshold as well as disclosing performing intra-frequency cell measurement but fails to explicitly disclose the triggering condition of when the UE performs the intra-frequency cell measurement and therefore fails to disclose “performing the cell reselection procedure based on whether a cell selection quality value satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements.”
In a related field of endeavor, Deenoo discloses:
performing the cell reselection procedure based on whether a cell selection quality value satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements (Deenoo, [0257] discloses rules for intra-frequency neighbor measurements may be determined and provided and the WTRU may be configured to perform intra-frequency neighbor measurements during IDLE and/or INACTIVE states based on the channel occupancy or channel availability measurement associated with the serving cell for example, the WTRU may be configured to start intra-frequency neighbor measurements when the channel occupancy of the serving cell is higher than a preconfigured threshold or when the channel availability of the serving cell is below a preconfigured threshold and the WTRU may not be required to perform intra-frequency neighbor measurements when the signal strength and/or signal quality of the serving cell is above a threshold, the channel occupancy of the serving cell is below a threshold, and/or the channel availability of the serving cell is above a threshold; Deenoo, [0265] discloses rules for intra-frequency cell reselection based on channel occupancy/availability may be provided and the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy or channel availability measurement; Deenoo, [0262] discloses the WTRU may be configured to consider a cell on a higher frequency for cell reselection when the channel occupancy state of the cell is medium or low; Deenoo, [0253]-[0254] discloses the channel occupancy criteria may be evaluated in terms of the interference load and discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the highest signal strength and quality; Deenoo, [0206] discloses the channel occupancy may be a function of historical LBT failures and/or successes and may be a ratio of the number of LBT failures to LBT attempts and the LBT failures may be counted when performing UL transmissions; Deenoo, [0175] discloses the cell strength of the serving cell may be at least one of a serving cell link quality and the load threshold for the serving cell may be a serving channel occupancy threshold and may be number of failed listen before talk LBT procedures associated with the serving cell).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu in view of Pao to incorporate the teachings of Deenoo for the purpose of providing the system with a means to trigger the start of the intra-frequency cell measurement (Deenoo, [0257]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing cell measurements for cell reselection as taught by Niu) with 
Regarding claim 4 and claim 18 and claim 46, Niu in view of Pao discloses:
The method of claim 1, wherein performing the cell reselection procedure comprises: and The apparatus of claim 15, wherein the processing system is further configured to: and The apparatus of claim 43, wherein the means for performing the cell reselection procedure comprises: performing the cell reselection procedure based on whether a cell load value satisfies a threshold, identified in the threshold information, for performing(Niu, [0045]-[0046] discloses Sr may specify the RSSI threshold for inter-frequency and inter-RAT measurement on unlicensed spectrum and Sco may specify the channel occupancy threshold for inter-frequency and inter-RAT measurements on unlicensed spectrum and discloses these rules may dictate that a UE may choose not to perform measurements of inter-frequencies or inter-RAT frequency cells that fulfills the following relationship of Squal > Snonintrasearchq and Srssi < Sr and otherwise the UE may perform measurements of inter-frequencies or inter-RAT frequency cells; Niu, [0042] discloses a deployment scenario may expose the UE to different kinds of spectrum such as the unlicensed and licensed spectrum and the UE may perform the intra-cell frequency cell reselection and inter-frequency cell reselection on the unlicensed spectrum but also perform and in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used).
Niu discloses a UE performing measurements for inter-frequency cell and inter-RAT when a signal strength satisfies a threshold as well as disclosing performing intra-frequency cell measurement but fails to explicitly disclose the triggering condition of when the UE performs the intra-frequency cell measurement and therefore fails to disclose “performing the cell reselection procedure based on whether a cell load value satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements.”
In a related field of endeavor, Deenoo discloses:
performing the cell reselection procedure based on whether a cell load value satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements (Deenoo, [0257] discloses rules for intra-frequency neighbor measurements may be determined and provided and the WTRU may be configured to perform intra-frequency neighbor measurements during IDLE and/or INACTIVE states based on the channel occupancy or channel availability measurement associated with the serving cell for example, the WTRU may be configured to start intra-frequency neighbor measurements when the channel occupancy of the serving cell is higher than a preconfigured threshold or when the channel availability of the serving cell is below a preconfigured threshold and the WTRU may not be required to perform intra-frequency neighbor measurements when the signal strength and/or signal quality of the serving cell is above a threshold, the channel occupancy of the serving cell is below a threshold, and/or the channel availability of the serving cell is above a threshold; Deenoo, [0265] discloses rules for intra-frequency cell reselection based on channel occupancy/availability may be provided and the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy or channel availability measurement; Deenoo, [0262] discloses the WTRU may be configured to consider a cell on a higher frequency for cell reselection when the channel occupancy state of the cell is medium or low; Deenoo, [0253]-[0254] discloses the channel occupancy criteria may be evaluated in terms of the interference load and discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the highest signal strength and quality; Deenoo, [0206] discloses the channel occupancy may be a function of historical LBT failures and/or successes and may be a ratio of the number of LBT failures to LBT attempts and the LBT failures may be counted when performing UL transmissions; Deenoo, [0175] discloses the cell strength of the serving cell may be at least one of a serving cell link quality and the load threshold for the serving cell may be a serving channel occupancy threshold and may be number of failed listen before talk LBT procedures associated with the serving cell).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu in view of Pao to incorporate the teachings of Deenoo for the purpose of providing the system with a means to trigger the start of the intra-frequency cell measurement (Deenoo, [0257]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing cell measurements for cell reselection as taught by Niu) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing cell measurements for cell reselection, wherein the cell measurements includes triggering conditions for intra-cell frequency measurements utilizing signal strength, signal quality and load thresholds and the corresponding various determinations of the load as taught by Deenoo) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing cell measurements for cell reselection (i.e. as taught by Niu & Deenoo) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of 
Regarding claim 10, Niu in view of Pao discloses:
The method of claim 1, further comprising: selecting a higher priority frequency than a current frequency for the cell reselection procedure based on whether the channel load for the higher priority frequency satisfies a threshold, identified in the threshold information, for performing (Niu, [0042]-[0043] discloses a deployment scenario may expose the UE to different kinds of spectrum such as the unlicensed and licensed spectrum and the UE may perform the intra-cell frequency cell reselection and inter-frequency cell reselection on the unlicensed spectrum but also perform and in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used and discloses a UE may apply the following rules when assessing inter-frequency or inter-radio access technology RAT frequency communication on the unlicensed spectrum and these rules may instruct a UE to perform measurements such as assessments on higher priority inter-frequency communications or inter-RAT frequency communication with a reselection priority higher than the reselection priority of the current frequency communication and these communications may refer to specific cells for communication at particular frequencies; Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information; Niu, [0045]-[0046] discloses Sr may specify the RSSI threshold for inter-frequency and inter-RAT measurement on unlicensed spectrum and Sco may specify the channel occupancy threshold for inter-frequency and inter-RAT measurements on unlicensed spectrum and discloses these rules may dictate that a UE may choose not to perform measurements of inter-frequencies or inter-RAT frequency cells that fulfills the following relationship of Squal > Snonintrasearchq and Srssi < Sr and otherwise the UE may perform measurements of inter-frequencies or inter-RAT frequency cells).
Niu in view of Pao discloses a UE performing measurements for inter-frequency cell and inter-RAT when a signal strength satisfies a threshold as well as disclosing performing intra-frequency cell measurement but fails to explicitly disclose the triggering condition of when the UE performs the intra-frequency cell measurement and therefore fails to disclose “selecting a higher priority frequency than a current frequency for the cell reselection procedure based on whether the channel load for the higher priority frequency satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements”.
In a related field of endeavor, Deenoo discloses:
selecting a higher priority frequency than a current frequency for the cell reselection procedure based on whether the channel load for the higher priority frequency satisfies a threshold, identified in the threshold information, for performing intra-frequency cell measurements (Deenoo, [0257] discloses rules for intra-frequency neighbor measurements may be determined and provided and the WTRU may be configured to perform intra-frequency neighbor measurements during IDLE and/or INACTIVE states based on the channel occupancy or channel availability measurement associated with the serving cell for example, the WTRU may be configured to start intra-frequency neighbor measurements when the channel occupancy of the serving cell is higher than a preconfigured threshold or when the channel availability of the serving cell is below a preconfigured threshold and the WTRU may not be required to perform intra-frequency neighbor measurements when the signal strength and/or signal quality of the serving cell is above a threshold, the channel occupancy of the serving cell is below a threshold, and/or the channel availability of the serving cell is above a threshold; Deenoo, [0262] discloses the WTRU may be configured to consider a cell on a higher frequency for cell reselection when the channel occupancy state of the cell is medium or low; Deenoo, [0265] discloses rules for intra-frequency cell reselection based on channel occupancy/availability may be provided and the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy or channel availability measurement; Deenoo, [0253]-[0254] discloses the channel occupancy criteria may be evaluated in terms of the interference load and discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the highest signal strength and quality; Deenoo, [0206] discloses the channel occupancy may be a function of historical LBT failures and/or successes and may be a ratio of the number of LBT failures to LBT attempts and the LBT failures may be counted when performing UL transmissions; Deenoo, [0175] discloses the cell strength of the serving cell may be at least one of a serving cell link quality and the load threshold for the serving cell may be a serving channel occupancy threshold and may be number of failed listen before talk LBT procedures associated with the serving cell).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu in view of Pao to incorporate the teachings of Deenoo for the purpose of providing the system with a means to trigger the start of the intra-frequency cell measurement (Deenoo, [0257]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing cell measurements for cell reselection as taught by Niu) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing cell measurements for cell reselection, wherein the cell measurements includes triggering conditions for intra-cell frequency measurements utilizing signal strength, signal quality and load thresholds and the corresponding various determinations of the load as taught by Deenoo) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process 
Regarding claim 14, Niu in view of Pao discloses:
The method of claim 1, wherein the channel load is determined based on at least one of: (Niu, [0071] discloses base station suitability assessments may take LBT failures into consideration to decrease a priority of cell reselection and a UE may decrease a reselection priority of the cell for which LBT failures have occurred for the UE).
Niu in view of Pao discloses selecting a cell based on load such as LBT failures but fails to explicitly disclose that the LBT failures corresponds to an amount of failure in the uplink or downlink and therefore fails to disclose “wherein the channel load is determined based on at least one of: an amount of interference on a channel, a total energy on the channel, or a quantity of listen-before-talk (LBT) failures for uplink or downlink on the channel.”
In a related field of endeavor, Deenoo discloses:
wherein the channel load is determined based on at least one of: an amount of interference on a channel, or a quantity of listen-before-talk (LBT) failures for uplink (Deenoo, [0206] discloses the channel occupancy may be a function of historical LBT failures and/or successes and may be a ratio of the number of LBT failures to LBT attempts and the LBT failures may be counted when performing UL transmissions; Deenoo, [0175] discloses the cell strength of the serving cell may be at least one of a serving cell link quality and the load threshold for the serving cell may be a serving channel occupancy threshold and may be number of failed listen before talk LBT procedures associated with the serving cell; Deenoo, [0257] discloses rules for intra-frequency neighbor measurements may be determined and provided and the WTRU may be configured to perform intra-frequency neighbor measurements during IDLE and/or INACTIVE states based on the channel occupancy or channel availability measurement associated with the serving cell for example, the WTRU may be configured to start intra-frequency neighbor measurements when the channel occupancy of the serving cell is higher than a preconfigured threshold or when the channel availability of the serving cell is below a preconfigured threshold and the WTRU may not be required to perform intra-frequency neighbor measurements when the signal strength and/or signal quality of the serving cell is above a threshold, the channel occupancy of the serving cell is below a threshold, and/or the channel availability of the serving cell is above a threshold; Deenoo, [0265] discloses rules for intra-frequency cell reselection based on channel occupancy/availability may be provided and the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy or channel availability measurement; Deenoo, [0262] discloses the WTRU may be configured to consider a cell on a higher frequency for cell reselection when the channel occupancy state of the cell is medium or low; Deenoo, [0253]-[0254] discloses the channel occupancy criteria may be evaluated in terms of the interference load and discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the highest signal strength and quality).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu in view of Pao to incorporate the teachings of Deenoo for the purpose of providing the system with a means to trigger the start of the intra-frequency cell measurement (Deenoo, [0257]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing cell measurements for cell reselection as taught by Niu) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing cell measurements for cell reselection, wherein the cell measurements includes triggering conditions for intra-cell frequency measurements utilizing signal strength, signal quality and load thresholds and the corresponding various determinations of the load as taught by Deenoo) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing cell measurements for cell reselection (i.e. as taught by Niu & Deenoo) .


Claim 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIU et al. (US Patent Publication 2021/0084583 herein after referenced as Niu) in view of Pao et al. (US Patent Publication 2016/0127969 herein after referenced as Pao) and further in view of Cao et al. (US Patent Publication 2014/0098682 herein after referenced as Cao).  

Regarding claim 5 and claim 19, Niu discloses:
The method of claim 1, further comprising: and The apparatus of claim 15, wherein the processing system is further configured to: determining a cell (Niu, [0042] discloses in order to evaluate the load and stability at a communication frequency, a measurement RSSI and channel occupancy can be used; Niu, [0045] discloses the RSSI threshold may be configured in system information and the channel occupancy threshold may be configured in system information; Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information; Niu, [0030] discloses the RMTC may be broadcast as part of system information and the system information may encompass both intra-frequency and inter-frequency information, including a period such as a duration of time within which a UE may perform measurements and the UE may measure the RSSI and channel occupancy per frequency according to the RMTC; Niu, [0033]-[0034] discloses RSSI can be introduced in the cell selection criterion and a maximum signal strength indication in the frequency can be configured in system information and discloses channel occupancy can be introduced in the cell selection criterion and a maximum channel occupancy rate can be configured in system information; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.).
Niu in view of Pao discloses receiving information corresponding to a cell list and channel load threshold via the system information as well as measuring and ranking cells but fails to explicitly disclose receiving a cell list based on the load and therefore fails to disclose “determining a cell list for the cell reselection procedure based on whether the channel load of the one or more cells satisfies a load threshold identified in the threshold information”.
In a related field of endeavor, Cao discloses:
determining a cell list for the cell reselection procedure based on whether the channel load of the one or more cells satisfies a load threshold identified in the threshold information (Cao, [0038] discloses other information may be factored into the generation of the AP neighbor list for example the traffic load for a particular neighbor AP may be used to determine a priority or preference to give that neighbor AP in the neighbor AP list and a neighbor AP with a relatively high amount of traffic load may be de-emphasized as a desirable AP in the neighbor AP list and in this way the client may select from the neighbor AP list, the AP closest to it based on its direction of movement and the capacity of the AP to handle traffic for the client device; Cao, Abstract discloses the list may be generated by the serving access point and the serving access point sends the list of neighbor access points to the client device to enable the client device to select an access point to roam at the appropriate time).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu in view of Pao to incorporate the teachings of Cao for the purpose of providing the system with a means to allow the client device to select an access point to roam at the appropriate time that has the capacity to handle traffic for the client device (Cao, Abstract & [0038]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIU et al. (US Patent Publication 2021/0084583 herein after referenced as Niu) in view of Pao et al. (US Patent Publication 2016/0127969 herein after referenced as Pao) and further in view of WIPO Document WO 2008/157573 A1 herein after referenced as Pani.



Regarding claim 13, Niu in view of Pao discloses:
(Niu, [0054] discloses as part of the inter-frequency or inter-RAT cell reselection criteria on a unlicensed spectrum and the RSSI threshold in the frequency used by the UE when reselecting towards a higher priority RAT / frequency cell than the current serving frequency cell and the threshold may be configured in system information).
Niu in view of Pao discloses performing intra-frequency cell reselection, inter-frequency cell reselection as well as inter-RAT cell reselection but fails to explicitly disclose as to the order of when the reselection is performed and therefore fails to disclose “performing the inter-RAT cell reselection based on determining that each cell, of the one or more cells, does not satisfy one or more cell reselection criteria for the intra-frequency cell reselection or the inter-frequency cell reselection.”
In a related field of endeavor, Pani discloses:
performing the inter-RAT cell reselection based on determining that each cell, of the one or more cells, does not satisfy one or more cell reselection criteria for the intra-frequency cell reselection or the inter-frequency cell reselection (Pani, [0082] discloses the WTRU should follow an order when it decides to reselect to another RAT and if the current serving cell is no longer suitable for the WTRU to camp on, t4he WTRU first searches for all cells that are on the same frequency as the current cell and second the WTRU searches for all neighboring frequencies that belong to eth same RAT as the current serving cell and third the WTRU searches for a neighboring RAT and the WTRU will only step down through the search process such as from intra-frequency to inter-frequency to inter-RAT if the WTRU cannot locate a suitable cell at a higher level; Pani, Fig. 2 & [0088] discloses if the WTRU cannot find any intra-frequency cells or inter-frequency cells which are suitable, the WTRU then evaluates the criteria for measuring the inter-RAT cells; Pani, Fig. 2 & [0090] discloses if the WTRU finds an inter-RAT cell that ranks better than the serving cell, then the WTRU selects the better cell to camp on).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu in view of Pao to incorporate the teachings of Pani for the purpose of providing the system with a means to decide when to reselect to a different RAT (Pani, [0082]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing cell measurements for cell reselection as taught by Niu) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing cell measurements for cell reselection, wherein the cell measurements include a specific order of first performing intra-frequency cell measurement, then inter-frequency cell measurement and finally inter-RAT cell measurement as taught by Pani) to improve .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645